United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES H. QUILLEN MEDICAL CENTER,
Mountain Home, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Janice K. Bowden, for the appellant
Office of Solicitor, for the Director

Docket No. 10-652
Issued: November 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2010 appellant filed a timely appeal from a November 3, 2009 decision of
the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty causally related to factors of his federal
employment.
On appeal appellant asserts that the employing establishment committed error by
allowing him to continue to be supervised by a former coworker.
FACTUAL HISTORY
On March 18, 2009 appellant, then a 53-year-old maintenance mechanic, filed an
occupational disease claim alleging that he sustained stress at work from his boss. He stopped

work on December 15, 2008. In letters dated March 23, 2009, the Office informed appellant of
the evidence needed to support his claim and requested that the employing establishment
respond.
In an April 27, 2009 decision, the Office denied the claim. It found that appellant did not
submit any medical evidence in support of his claim or adequately identify the factual basis for
his claim.
Appellant timely requested a hearing1 and submitted additional evidence including
several statements. He alleged that in 2002 Mark Treadway, then a coworker, created an
offensive environment that led to a physical confrontation between the two men, after which
appellant received a “last chance agreement” to retain employment. He stated that Mr. Treadway
continued to harass him, which increased after Mr. Treadway became his supervisor. Appellant
alleged that he was also harassed by Kevin R. Milliken, assistant chief of the engineering service,
and Daniel B. Snyder, acting associate director. On November 26, 20082 he was returning from
building 34 to building 200E2 at approximately 9:45 a.m. while talking with his wife on his
cellular telephone. Mr. Treadway walked towards him yelling in an aggressive voice, asking
where appellant had been and why he was not on the job site. Appellant explained to
Mr. Treadway that he had to put a jar of apple butter in the van and then went to the restroom
because he was sick, and then had to wait for a ride because the van was in use. After this
confrontation, he went to see Mr. Milliken about his relationship with Mr. Treadway. He asked
to be transferred because he felt Mr. Treadway was pushing him to a breaking point, noting that
he had post-traumatic stress disorder (PTSD) and was under medical care. Appellant also
submitted Steps 1 and 2 of a grievance he filed pertaining to confrontations with Mr. Treadway.
He stated that it was impossible for him to work under Mr. Treadway’s direction and that
coworkers were fearful of testifying on his behalf. He asked to be moved to another unit.
In reports dated December 3, 2008 and March 2, 2009, Dr. Elizabeth Ann Ahmad, a
psychiatrist, noted that appellant had been diagnosed with PTSD with an exacerbation of
symptoms beginning in September 2008 due to, in his viewpoint, harassment at work by an
interim supervisor. In a March 18, 2009 treatment note, Dr. Jeanne Lynne Lewis, a psychiatric
resident physician, advised that appellant felt he was being harassed at work by a former
coworker who was now his supervisor and was trying to obtain a transfer. She diagnosed PTSD.
In a November 26, 2008 statement, appellant’s wife advised that, while speaking with her
husband on the telephone, she overheard someone speaking in a very loud and demanding voice,
asking that appellant answer where he had been. In a November 26, 2008 statement,
Troy Graybeal, a coworker, advised that he was called by appellant’s wife who reported that she
overheard Mr. Treadway yelling and screaming at appellant and asked that Mr. Graybeal check
on him. In a December 3, 2008 statement, Bryon C. Stout, a coworker, advised that on
November 26, 2008, as he returned from a doctor’s appointment, he met Mr. Treadway who
asked in a loud tone where he had been. He stated that Mr. Treadway explained that
1

Both appellant and the employing establishment submitted evidence received on April 24, 2009 that was not
reviewed by the Office in its April 27, 2009 decision.
2

Appellant identified the incident as occurring on November 28, 2009.

2

Mr. Milligan wanted everyone on the job site. In a June 1, 2009 statement, Don Sartin, a retired
supervisor, stated that he was appellant’s supervisor for approximately 22 years and the only
problem appellant had was with Mr. Treadway. Johnny McInturff and Phil Harding, former
coworkers, provided statements attesting to appellant’s character. On May 15, 2009 appellant’s
union filed a charge against the employer alleging that it had reneged on a settlement agreement
with appellant regarding a transfer. Eight of appellant’s coworkers signed a statement attesting:
“We are of the understanding that Mr. Kevin Milliken has made untrue written
statements in my behalf regarding [appellant’s] case. I personally did not give my
consent nor did I sign any statement showing that I did indeed made such
statements and/or comments. Therefore, I could possibly consider this slander.”3
The employing establishment controverted the claim, and submitted a last chance
agreement signed by appellant and a decision on proposed removal, both dated October 9, 2002.
Appellant’s removal was lessened to a four-day suspension with a one-year probationary period.
In several statements dated from February 27 to April 10, 2009, Mr. Milliken advised that he had
investigated the November 26, 2008 incident between appellant and Mr. Treadway. On
February 25, 2009 he interviewed Mr. Treadway who explained that many workers had
disappeared from the job site on November 26, 2008 and he was trying to find out where
everyone went. When he asked appellant why he was taking so long to get back to work,
appellant told him he was on the telephone and to leave him alone. In a firm voice,
Mr. Treadway told appellant he should not be on the telephone when he should be working and
denied that he yelled at appellant. Mr. Milliken also interviewed a number of coworkers on
February 25 and April 8, 2009, and none reported witnessing the incident or thought there was a
hostile work environment.4 On March 4, 2009 he held a meeting with appellant who appellant
stated his psychiatrist advised that he should not work for an additional three months and asked
to be transferred when he returned to work, stating that he would never work for Mr. Treadway.
In an April 1, 2009 response to a formal grievance, Mr. Milliken advised the union that
appellant’s requested transfer could not be justified because evidence did not establish that a
hostile work environment existed and appellant’s skills were required in his assigned job. In a
May 8, 2009 response to the grievance, Mr. Snyder proposed to detail appellant to another unit,
and appellant signed the agreement on May 14, 2009.
At the hearing, held on August 24, 2009, appellant testified that in 2002 he and
Mr. Treadway had a physical fight and that Mr. Treadway became appellant’s acting supervisor
in October 2008. He described the November 26, 2008 incident, stating that Mr. Treadway
yelled at him and got in his face and had no justification other than he and others were late
getting back to work. He stated that he had service-related PTSD that was aggravated by work,
and that he was off work for approximately six months and wanted wage-loss compensation.
3

The signatures appear to be those of Michael A. Burns, Kevin Davenport, Kenneth Lavigne, Mr. Graybeal,
William R. Edwards, Robert Franklin, Ronny Emerson and Mr. Stout.
4

Mr. Milliken noted that he interviewed Mr. Lavigne, Mr. Stout, Mr. Edwards, Mr. Graybeal, Mr. Davenport,
Mr. Burns, Barry Baker and Joel Higgins. Mr. Milliken stated that Mr. Stout reported that on November 26, 2008
he heard loud voices down the hall that sounded like Mr. Treadway and appellant but that he did not hear what was
stated, and Mr. Edwards stated that he was questioned by Mr. Treadway regarding his absence from the job site on
November 26, 2008.

3

Appellant’s union representative argued that appellant should have been transferred earlier,
stating that the union filed an unfair labor practice and as a result appellant was transferred and
could never be under Mr. Treadway’s supervision.5
By decision dated November 3, 2009, an Office hearing representative affirmed the
April 27, 2009 decision, finding the evidence insufficient to establish verbal abuse on
November 26, 2008 or that the employing establishment committed error by not transferring
appellant.
LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his stress-related condition.6 If a claimant does implicate a factor of employment, the
Office should then determine whether the evidence of record substantiates that factor.7 When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.8
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,9 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.10
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.11 When an employee experiences
emotional stress in carrying out his or her employment duties, and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the

5

The hearing representative asked appellant’s representative to submit the settlement agreement but the record
does not indicate that she submitted a copy.
6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Id.

9

28 ECAB 125 (1976).

10

5 U.S.C. §§ 8101-8193.

11

See Robert W. Johns, 51 ECAB 137 (1999).

4

work.12 Allegations alone by a claimant are insufficient to establish a factual basis for an
emotional condition claim.13 Where the claimant alleges compensable factors of employment, he
or she must substantiate such allegations with probative and reliable evidence.14 Personal
perceptions alone are insufficient to establish an employment-related emotional condition.15
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.16 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.17
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.18
With regard to emotional claims arising under the Act, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the Equal Employment Opportunity Commission, which is charged with statutory authority to
investigate and evaluate such matters in the workplace. Rather, in evaluating claims for workers’
compensation under the Act, the term “harassment” is synonymous, as generally defined, with a
persistent disturbance, torment or persecution, i.e., mistreatment by co-employees or workers.
Mere perceptions and feelings of harassment will not support an award of compensation.19
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty causally related to factors of his
federal employment.
In the present case, appellant has not attributed his emotional condition to the
performance of his regular duties or to any special work requirement arising from his
12

Lillian Cutler, supra note 9.

13

J.F., 59 ECAB 331 (2008).

14

M.D., 59 ECAB 211 (2007).

15

Roger Williams, 52 ECAB 468 (2001).

16

Charles D. Edwards, 55 ECAB 258 (2004).

17

Kim Nguyen, 53 ECAB 127 (2001).

18

James E. Norris, 52 ECAB 93 (2000).

19

Beverly R. Jones, 55 ECAB 411 (2004).

5

employment duties under Cutler.20 His claim pertains to allegations of administrative error and
harassment by Mr. Treadway, particularly regarding a November 26, 2008 incident and that the
employing establishment would not grant his request for a transfer.
Regarding appellant’s claim that he was inappropriately yelled at by Mr. Treadway on
November 26, 2008, a verbal altercation, when sufficiently detailed by the claimant and
supported by the evidence, may constitute a compensable employment factor.21 This does not
imply, however, that every statement uttered in the workplace will give rise to coverage under
the Act.22 Mr. Milliken conducted two fact-finding interviews, and none of appellant’s
coworkers acknowledged witnessing the incident. While appellant’s wife asserted that she
overheard Mr. Treadway speaking in a loud and demanding voice, Mr. Milliken advised that
Mr. Treadway reported that on November 26, 2008 he was searching for various workers who
had disappeared from the job site. When he encountered appellant in the hallway talking on the
telephone, he questioned him in a firm voice about where he had been but denied that he yelled.
The Board has generally held that being spoken to in a raised or harsh voice does not of itself
constitute verbal abuse or harassment.23 Mr. Treadway explained that he was frustrated because
employees had disappeared from the job site. The Board finds that the evidence does not
establish that Mr. Treadway inappropriately yelled at appellant on November 26, 2008; he did
not establish a factual basis for his allegation of verbal abuse.24
Regarding appellant’s request for a transfer, denials by an employing establishment of a
request for a different job, promotion or transfer are not compensable factors of employment
absent a showing of error or abuse as they do not involve the employee’s ability to perform his or
her regular or specially assigned work duties but rather constitute a desire to work in a different
position.25 Mr. Milliken explained that appellant’s transfer request was not justified because his
skills were required at his assigned job. Appellant’s representative asserted that the employing
establishment went back on a promised transfer in May 2009 and that a settlement had been
reached in July 2009. The record does not contain a copy of any decision or agreement
regarding a transfer and appellant testified at the hearing that he had been transferred and no
longer worked for or with Mr. Treadway.26 Appellant submitted no evidence to show that the
denial of a transfer was erroneous and therefore failed to establish a compensable work factor in
this regard.
Regarding his general contention that he was harassed by employing establishment
management, including Mr. Treadway, Mr. Milliken and Mr. Snyder, mere perceptions of
20

See James E. Norris, supra note 18.

21

C.S., 58 ECAB 137 (2006).

22

J.C., 58 ECAB 594 (2007).

23

T.G., 58 ECAB 189 (2006).

24

C.S., supra note 21.

25

Hasty P. Foreman, 54 ECAB 427 (2003).

26

Supra note 5.

6

harassment or discrimination are not compensable under the Act,27 and unsubstantiated
allegations of harassment or discrimination are not determinative of whether such harassment or
discrimination occurred. A claimant must establish a factual basis for his or her allegations with
probative and reliable evidence.28 In the case at hand, while appellant submitted several
statements from coworkers, former coworkers, and his wife, none provided a sufficient
explanation to demonstrate harassment on the part of employing establishment management. He
did not submit a final settlement regarding the grievance filed in regard to the requested transfer.
Thus, as the record does not contain a final decision and as he submitted no evidence to show a
persistent disturbance, torment or persecution, i.e., mistreatment by co-employees or workers,29
the Board finds that he did not establish a factual basis for his claim of harassment by probative
and reliable evidence.30
For the foregoing reasons, appellant has not established a compensable employment
factor of employment and therefore did not establish that he sustained an emotional condition in
the performance of duty as alleged.31
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

27

James E. Norris, supra note 18.

28

Id.

29

Beverly R. Jones, supra note 19.

30

See Robert Breeden, 57 ECAB 622 (2006).

31

As appellant failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Katherine A. Berg, 54 ECAB 262 (2002).

7

ORDER
IT IS HEREBY ORDERED THAT the November 3, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

